 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   ANDREW C. BREWER,                       Case No. 2:20-cv-00035-SB-MAA
12                       Petitioner,
            v.                               JUDGMENT
13
14   STU SHERMAN,
15                       Respondent.
16
17         Pursuant to the Order Accepting Report and Recommendation of the United
18   States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
20   action is dismissed with prejudice.
21
22   DATED: June 15, 2021
23
24                                         ____________________________________
                                           STANLEY BLUMENFELD, JR.
25                                         UNITED STATES DISTRICT JUDGE
26
27
28
